DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 9/1/2022. Claims 1 and 6 were amended, claims 4 and 5 were cancelled and no claims were newly introduced. Accordingly claims 1-3, 6-13 are currently pending in the application.
Allowable Subject Matter
Claims 1-3, 6-13 are allowed over prior art of record.
Most relevant prior art of record is Kawai et al. (US 20130118831 A1) hereinafter Kawai in view of Chen et al. (CN 109263157 A) hereinafter Chen.
Regarding claim 1, Kawai teaches  A sound-absorbing member (“a structure having a sound absorption characteristic of the present invention” in ¶[0058]) comprising a Helmholtz resonance structure (“a Helmholtz resonator may be formed by the microscopic pores of the surface layer, the communicating passages of the porous layer, and the sound pores of the porous layer” in ¶[0020]) including an inlet passage (21 in Fig. 1A) and a hollow portion (14 in Fig. 1A) connected to the outside through the inlet passage (“A surface layer 20 is present outside the porous layer 10 with the sound pores 14 such that it is contacted to the porous layer 10” in ¶[0060]), wherein the sound-absorbing member includes a first layer and a second layer disposed on the first layer (first layer is 20 and second layer is 10 in Fig. 1A), the first layer includes a first main surface and a second main surface opposite to the first main surface (Layer 10 has a first surface to the outside which is shown at the upper side of diagram and a second layer facing down in Fig. 1B), the second layer includes a third main surface facing the second main surface (Layer 10 has a third surface which is shown as the upper side of layer 10 touching layer 20 in Fig. 1B) and a fourth main surface opposite to the third main surface (The layer 10 has a four surface which is shown as the lower part of layer 10 touching layer 30 in Fig. 1A), the first layer includes a first through-hole penetrating through the second main surface from the first main surface and defining the inlet passage (in Fig. 1B the layer 20 has a through hole penetrating both the first layer and the second layer), the second main surface includes a second main surface opening defining an end portion of the first through-hole and a second main surface flat portion (“cylindrically-shaped communicating passages 22” in ¶[0061] and cylinders 22 are shown in Fig. 1B), the third main surface includes a third main surface opening (14 are chambers that start at the third surface (upper surface of 10 in Fig. 1A and 1B) defining an end portion of the hollow portion) and a third main surface flat portion (in Fig. 1B layer 10 has an upper flat surface in which a hole is formed creating cavity or volume 14), the second main surface opening has an opening area smaller than the opening area of the third main surface opening the opening 21, the cylinder 22 have a smaller cross sectional area than the cavity 14 as evidenced in Figs. 1A and 1B), Kawai does not specifically disclose the device further comprising a first air layer is formed at least at a portion between the second main surface flat portion and the third main surface flat portion however, 
	Since it is known in the art as evidenced by Chen for a device to further comprise a first air layer is formed at least at a portion between the second main surface flat portion and the third main surface flat portion in (“An acoustic function means, wherein the sound function part comprises a decorative layer (A) and at least one acoustic function region (I), the acoustic function region (I) includes a porous layer (B), a permeable adhesive layer (E) and the porous fibrous layer (D), the decorative layer (A) side is equipped with permeable adhesive layer (P), the porous layer (B) by air-permeable adhesive layer (P) (A) connected with the decorative layer.” in ¶[Claim 1]),
	Kawai as modified by Chen does not specifically disclose the device further comprising a third layer including a fifth main surface facing the fourth main surface and a sixth main surface opposite to the fifth main surface is disposed below the second layer, the second layer includes a second through-hole penetrating through the fourth main surface from the third main surface and defining a lateral side of the hollow portion, and the fifth main surface defines a bottom of the hollow portion.
The following is the reason for allowance of claim 1:
Kawai alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitation wherein the device further comprises a third layer including a fifth main surface facing the fourth main surface and a sixth main surface opposite to the fifth main surface is disposed below the second layer, the second layer includes a second through-hole penetrating through the fourth main surface from the third main surface and defining a lateral side of the hollow portion, and the fifth main surface defines a bottom of the hollow portion, therefore the claim is allowed for the limitations above in combination with all the limitations of the claim.
Regarding claims 2, 3, 6-13, claims are allowed for their dependency on allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654